268 F.2d 214
TRANS WORLD AIRLINES, INC., Appellant,v.AIR LINE PILOTS ASSOCIATION INTERNATIONAL, etc., et al.
No. 16219.
United States Court of Appeals Eighth Circuit.
June 17, 1959.

1
Appeal from the United States District Court for the Western District of Missouri.


2
Harold L. Warner, Jr., New York City, Harry L. West and Dick H. Woods, Kansas City, Mo., for appellant.


3
Henry Weiss, New York City, and Roy K. Dietrich, Kansas City, Mo., for appellees.


4
Appeal from District Court dismissed at costs of appellant, on motion of appellant and consent of appellees.